                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-08-07-GF-BMM

                Plaintiff,
      vs.

ELAIN BESTON,                                            ORDER

                Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 7, 2019. (Doc. 172.) The Defendant

waived the 14 day objection period and the right to allocute before the undersigned

at the revocation hearing held August 6, 2019. (Doc 171.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on August 6, 2019. (Doc.

171.) The United States accused Ms. Beston of violating her conditions of

supervised release by: 1) failing to report for substance abuse treatment on two

separate occasions; 2) failing to report for substance abuse testing; 3) failing to

participate in substance abuse testing; 4) by using methamphetamine; 5) by

committing another crime; 6) by possessing a controlled substance; and 7) by

knowingly communicating with a person engaged in criminal activity. (Doc. 172 at

2.) Beston admitted to all of the allegations. (Doc. 171.) Judge Johnston found that

Beston’s violations warrant revocation, and recommended a sentence of eleven

months in custody, followed by sixty days of inpatient treatment upon release and

one hundred nine months of supervised release to follow. (Doc. 172 at 4.)

      These violations prove serious and warrant revocation of Beston’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 172) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Elaine Beston be sentenced

to custody for eleven months, with 60 days of inpatient treatment to follow release,

with one hundred nine months of supervised release to follow.
DATED this 7th day of August, 2018.
